Hartwell, J.:
I concur in the view of the Court which affirms the decree of the Chancellor; but in that portion of the decree whereby the Chinese marriage is held to invalidate the subsequent Hawaiian marriage, I assent with great hesitation, from the unsatisfactory relations shown to exist between the sexes in China, which appear to permit concubinage as a lawful accompaniment of their marriages. I hope that the next Legislature will legislate on the subject of the marriages of Chinese in this country.